          Case 1:20-cr-00698-AT Document 26 Filed 03/22/21 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: ____________________
                                                                 DATE FILED: 3/22/2021

              -against-
                                                                            20 Cr. 698 (AT)
JOSE GONZALEZ, a/k/a “Junior,”,
                                                                               ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        The Court will hold a status conference in this action on March 23, 2021, at 2:00 p.m.,
using the Court’s videoconferencing software. See In re Coronavirus/Covid-19 Pandemic, 20
Misc. 176, ECF No. 5 (S.D.N.Y. Mar. 11, 2021) (Criminal proceedings “cannot in all instances
be conducted in person without seriously jeopardizing public health and safety . . . video
teleconferencing, or telephone conferencing if video conferencing is not reasonably available,
may be used in such proceedings with the consent of the defendant”). Chambers will provide the
parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling 855-268-7844 at the time of the hearing, and entering access
code 32091812#, and PIN # 9921299#.

       SO ORDERED.

Dated: March 22, 2021
       New York, New York
